DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/21/2022.

Allowable Subject Matter
3.	Claims 1-2 and 4-12 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Fukagawa et al. does not teach or suggest a reception antenna of a communication terminal configured to receive an electric wave transmitted from the plurality of transmission antennas; a strength determination portion configured to determine a magnetic field strength of the electric wave received by the reception antenna; and a terminal position estimation portion configured to estimate a communication terminal position based on the magnetic field strength of the electric wave transmitted from the plurality of transmission antennas, the magnetic field strength being determined by the strength determination portion, wherein: when estimating the communication terminal position based on the magnetic field strength of the electric wave transmitted from the plurality of transmission antennas, the terminal position estimation portion estimates, as the communication terminal position, a position satisfying an approximate expression for each of the plurality of transmission antennas within a predetermined range; the approximate expression shows a magnetic field strength distribution for each of the plurality of transmission antennas and is expressed by two variables of a distance from the plurality of transmission antennas to the communication terminal and an angle Serial No. 17/115,532Page 2 of 18between an axial direction of the plurality of transmission antennas and a direction in which the communication terminal is positioned; and the terminal position estimation portion is configured hypothesize a plurality of candidate positions of the communication terminal, and estimate, as the communication terminal 26Attorney Docket No.: 4041 J-003955-US-CO position, a candidate position with a minimum residual among a plurality of residuals between the magnetic field strength obtained when a candidate position among the plurality of candidate positions is plugged into the approximate expression for each of the plurality of transmission antennas and the magnetic field strength determined by the strength determination portion.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631